Case: 11-60605     Document: 00511909218         Page: 1     Date Filed: 07/03/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 3, 2012
                                     No. 11-60605
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

IAN MORRISON,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A098 105 046


Before BENAVIDES, STEWART, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        Ian Morrison, a native and citizen of Jamaica, petitions this court for
review of an order of the Board of Immigration Appeals (BIA) denying his motion
to reopen removal proceedings. In his motion to reopen, Morrison alleged that
his prior attorney rendered ineffective assistance of counsel and he sought an
opportunity to pursue cancellation of removal based on his status as a battered
spouse. The BIA determined that Morrison failed to satisfy the requirements of
Matter of Lozada, 19 I. & N. Dec. 637, 637 (BIA 1988), to show ineffective

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60605   Document: 00511909218     Page: 2    Date Filed: 07/03/2012

                                 No. 11-60605

assistance of counsel because he did not provide evidence of the attorney-client
agreement into which he entered with his attorney. Morrison argues that his
evidence was sufficient in that it showed that counsel stated to Morrison that he
“had good chances to have residency in the U.S. because of his daughter.” The
comment, however, does not “set[] forth in detail the agreement that was entered
into with former counsel with respect to the actions to be taken on appeal and
what counsel did or did not represent to the respondent in this regard.” See
Lozada, 19 I. & N. Dec. at 639. Morrison has not shown that the BIA’s
determination that he failed to meet Lozada’s requirements was irrational or
arbitrary. See Zhao v. Gonzalez, 404 F.3d 295, 303-04 (5th Cir. 2005).
      Additionally, Morrison argues that the BIA erred in its conclusion that he
failed to make a prima facie showing of eligibility for cancellation of removal
under 8 U.S.C. § 1229b(b)(2). The Attorney General may cancel the removal of
an alien who can demonstrate that “the alien has been battered or subjected to
extreme cruelty by a spouse or parent who is or was a United States citizen.”
§ 1229b(b)(2)(A). The alien must also meet a three-year physical presence
requirement, must show good moral character, must not be removable for certain
reasons not relevant here, and must show that removal would result in extreme
hardship. § 1229b(b)(2)(A). The BIA found inter alia that Morrison failed to
show that his daughter would suffer extreme hardship if he were removed. In
response, Morrison points to evidence in the record that Morrison stated to a
Child Support Enforcement Officer from the State of Mississippi that his ex-wife,
who had custody of his daughter, was living with a child molester. In addition,
he points to his own conclusory statements in the record that he has exhibited
good moral character and that he and his new wife and family would suffer
extreme hardship if he were removed.         His generalized and self-serving
observations fail to show that the BIA’s decision was “utterly without foundation
in the evidence.” See Zhao, 404 F.3d at 303-04.



                                       2
   Case: 11-60605    Document: 00511909218      Page: 3    Date Filed: 07/03/2012

                                  No. 11-60605

      Last, Morrison challenges the BIA’s conclusion that its recent decision in
Matter of Sesay, 25 I. & N. Dec. 431 (BIA 2011), was not relevant to his motion
to reopen. He argues that the fact that Matter of Sesay involved a K-1 visa
holder, rather than a K-3 visa, does not change the applicability of Sesay’s
holding that a K-1 visa holder may seek adjustment to her status even if the
marriage that formed the basis of her application terminated prior to
adjudication of the application. As the BIA noted, however, Morrison’s K-3 visa
was revoked automatically by operation of 8 C.F.R. § 205.1(a)(3) when Morrison’s
ex-wife withdrew the Petition for Alien Relative filed on Morrison’s behalf.
Matter of Sesay did not address the operation of § 205.1(a)(3) or the eligibility of
K-3 visa holders to adjust status. See 25 I. & N. Dec. at 431-44. “While
questions of law are reviewed de novo, this court accords deference to the BIA’s
interpretation of immigration statutes unless the record reveals compelling
evidence that the BIA’s interpretation is incorrect.” Gomez-Palacios v. Holder,
560 F.3d 354, 358 (5th Cir. 2009). Accordingly, the BIA did not abuse its
discretion in denying Morrison’s motion to reopen. See id.
      PETITION DENIED.




                                         3